DETAILED ACTION
Claim Rejections - 35 USC § 112
1. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

2. 	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "the first and second transportation vehicles" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim as “a first transportation vehicle”, “a second transportation container”, and “a loading required vehicle” were recited previously in the claim. Additionally, claim 1 recites the limitation “a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle” in lines 44-45. It is unclear if there is one vertical position that is immediately adjacent both the vertical wall of the first transportation vehicle and the vertical wall of the second transportation vehicle or if there is a first vertical position that is immediately adjacent the vertical wall of the first transportation vehicle and a second vertical position that is immediately adjacent the vertical wall of the second transportation vehicle. 
	b. Claim 2 recites the limitation “the exterior” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
	c. Claim 13 recites the limitation “the ground wheels can be raised and lowered so as to provide support in both the positions for the first and second transportation vehicles” in lines 1-3. It is unclear if “both the positions” is intended to refer to both the raised and lowered positions of the ground wheels or if “both the positions” is intended to refer to the “a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle” recited previously in claim 1.
	d. Claims 3-12 and 14-16 are rejected as depending upon a rejected claim.

3. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 2, 10-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Browning (US 3,020,882) in view of Daniels et al. (US Patent Publication 2003/0140870).  
	a. Regarding claim 1, Browning teaches a portable animal loading chute for loading animals from a confinement container onto a first transportation vehicle at a first height and onto a second transportation container at a second lower height [a chute for loading livestock wherein the sides thereof may be adjusted to the end of the transporting vehicle when the end of the chute is raised to the floor of the transporting vehicle and supported in such raised position, col. 1 lines 9-13] the loading chute comprising a chute floor 9 having a loading end and a discharge end over which the animals can pass [floor 9 comprising longitudinal boards as indicated at 10 having spaced cross slats to prevent slippage of the feet of the animals when being loaded or treated in the chute, col. 2 lines 24-27]; ground wheels 45 for transporting the chute floor to a required location for a loading required vehicle having a transportation floor at a predetermined height; ground supports 85 operable to tilt chute floor 9 so that the discharge end is raised to the height of the transportation floor [a chute for loading livestock wherein the sides thereof may be adjusted to the end of the transporting vehicle when the end of the chute is raised to the floor of the transporting vehicle and supported in such raised position, col. 1 lines 9-13]; first and second side walls 138, 139 mounted on the loading chute so as to stand upwardly from the chute floor on respective sides of the chute floor for confining the animals onto the chute floor [boards 138 and 139 are placed between the lowerhorizontal side bars or tubular members 14 to prevent the animals from. stepping through the bars when being loaded into a transporting vehicle or when in the chute, col. 5 lines 53-56]; the first side wall having an upstanding loading end edge 20 and an upstanding discharge end edge 18 where the loading end edge is arranged to brought up to a vertical wall of the confinement container [the upper end of the standards 19 and 20 may be pushed forwardly to assume a vertical position as shown in FIG. 1 to accommodate the rear end of the chute with respect to a gate structure or building opening through which the animals may be driven to the chute, col. 4 lines 15-19] and the discharge end edge is arranged to brought up to a vertical wall of the first and second transportation vehicles [When the jack has been extended to raise the front end of the loading chute to the desired height to accommodate movement of the animals from the floor of the chute to the floor of the transporting vehicle, the hand screws 37 which hold the standards 17 and 18 in vertical position while the chute is on the ground may be loosened and the upper ends of the standards 7 and 18 pushed from the dotted line position shown in FIG. 1 to vertical position, col. 4 lines 3-11]; the loading end edge 20 of the first side wall being arranged at an angle such that when brought up to the vertical wall of the confinement container the loading end edge is at an angle to the vertical wall so as to define a triangular space therebetween [FIG. 1]; the discharge end edge of the first side wall being arranged at an angle such that when brought up to the vertical wall of each of the first and second transportation vehicles the discharge end edge is at an angle to the vertical wall so as to define a triangular space therebetween [FIG. 1]; the second side wall having an upstanding loading end edge 19 and an upstanding discharge end edge 17 where the loading end edge is arranged to brought up to a vertical wall of the confinement container [the upper end of the standards 19 and 20 may be pushed forwardly to assume a vertical position as shown in FIG. 1 to accommodate the rear end of the chute with respect to a gate structure or building opening through which the animals may be driven to the chute, col. 4 lines 15-19] and the discharge end edge is arranged to brought up to a vertical wall of the first and second transportation vehicles [When the jack has been extended to raise the front end of the loading chute to the desired height to accommodate movement of the animals from the floor of the chute to the floor of the transporting vehicle, the hand screws 37 which hold the standards 17 and 18 in vertical position while the chute is on the ground may be loosened and the upper ends of the standards 7 and 18 pushed from the dotted line position shown in FIG. 1 to vertical position, col. 4 lines 3-11]; the loading end edge of the second side wall being arranged at an angle such that when brought up to the vertical wall of the confinement container the loading end edge is at an angle to the vertical wall so as to define a triangular space therebetween [FIG. 1]; the discharge end edge of the second side wall being arranged at an angle such that when brought up to the vertical wall of each of the first and second transportation vehicles the discharge end edge is at an angle to the vertical wall so as to define a triangular space therebetween [FIG. 1] and confinement panels [a portable loading chute having telescoping side walls for adjustment to align with the open end of a transporting vehicle and a telescoping tongue to which a jack may be attached for raising the front end of the chute to the desired height of the transporting vehicle for loading the livestock, col. 1 lines 15-20].
	Browning does not specifically teach the first side wall having at its loading end a loading confinement panel having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container; the first side wall having at its discharge end a discharge confinement panel having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle;
the second side wall having at its loading end a loading confinement panel having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container; and the second side wall having at its discharge end a discharge confinement panel having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle. 
Daniels teaches first side wall 20 having at loading end 16 [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]] a loading confinement panel 44 having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container [Entrance doors 34 and 34′ are further comprised of panels 44, which form the majority of the front and back surface area of entrance doors 34 and 34′. The opposite ends of panels 44 are operatively received by elongated, vertically disposed brackets 46, which are secured to the sides of frame 12. Brackets 46 help to guide entrance doors 34 and 34′ between their respective open and closed positions [0064]]; first side wall 20 having at discharge end 18 [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]] a discharge confinement panel 44’ having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle [Exit doors 48 and 48′ are further comprised of panels 44′, which are structurally and functionally similar to panels 44 of entrance gate 16, that form the majority of the front and back surface area of entrance doors 48 and 48 [0067]]; second side wall 20’ having at loading end 16 [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]] a loading confinement panel 44 having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container [Entrance doors 34 and 34′ are further comprised of panels 44, which form the majority of the front and back surface area of entrance doors 34 and 34′. The opposite ends of panels 44 are operatively received by elongated, vertically disposed brackets 46, which are secured to the sides of frame 12. Brackets 46 help to guide entrance doors 34 and 34′ between their respective open and closed positions [0064]]; and second side wall 20’ having at discharge end 18 [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]] discharge confinement panel 44’ having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle [Exit doors 48 and 48′ are further comprised of panels 44′, which are structurally and functionally similar to panels 44 of entrance gate 16, that form the majority of the front and back surface area of entrance doors 48 and 48 [0067]] for the purpose of providing a portable chute apparatus with opposing sidewalls having an exit gate at the exit end of the chute with confinement panels to safely prevent the animal from exiting forwardly from the chute and an entrance gate with confinement panels for safely preventing the animal from exiting rearwardly from the chute. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning to include the first side wall having at its loading end a loading confinement panel having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container; the first side wall having at its discharge end a discharge confinement panel having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle; the second side wall having at its loading end a loading confinement panel having a cooperating edge, the loading confinement panel being movable relative to the loading end edge so that the cooperating edge of the loading confinement panel is movable to a vertical position immediately adjacent the vertical wall of the confinement container; and the second side wall having at its discharge end a discharge confinement panel having a cooperating edge, the discharge confinement panel being movable relative to the discharge end edge so that the cooperating edge of the discharge confinement panel is movable to a vertical position immediately adjacent the vertical wall of the first transportation vehicle and immediately adjacent the vertical wall of the second transportation vehicle as taught by Daniels because doing so would have provided a portable chute apparatus with opposing sidewalls having an exit gate at the exit end of the chute with confinement panels to safely prevent the animal from exiting forwardly from the chute and an entrance gate with confinement panels for safely preventing the animal from exiting rearwardly from the chute.  
	b. Regarding claim 2, Browning in view of Daniels teaches (references to Daniels) the loading chute according to claim 1 wherein side walls 20, 20’ and the confining panels 44, 44’ are closed to prevent the animals viewing the exterior [sidewalls 20 and 20′ are substantially similar in structure. A plurality of horizontally spaced lower panels 22 are provided adjacent the lower end of sidewall 20, as illustrated by FIG. 13. Each lower panel 22 is manually pivotable about a generally vertical axis between open and closed positions to provide access to lower portions of the animal. A latch 24 is provided for selectively securing each lower panel 22 in their respective closed positions [0057]; panels 44 form the majority of the front and back surface area of entrance doors 34 and 34′. The opposite ends of panels 44 are operatively received by elongated, vertically disposed brackets 46, which are secured to the sides of frame 12. Brackets 46 help to guide entrance doors 34 and 34′ between their respective open and closed positions [0064]; Exit doors 48 and 48′ are further comprised of panels 44′, which are structurally and functionally similar to panels 44 of entrance gate 16, that form the majority of the front and back surface area of entrance doors 48 and 48′ [0067]].
c. Regarding claim 10, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein the confining panels have two extreme positions of movement where the confining panels are at one extreme position with the first vehicle and at an opposed extreme position with the second vehicle [a portable loading chute having telescoping side walls for adjustment to align with the open end of a transporting vehicle and a telescoping tongue to which a jack may be attached for raising the front end of the chute to the desired height of the transporting vehicle for loading the livestock, col. 1 lines 15-20].
d. Regarding claim 11, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein there is provided hitch 56 at a forward end [the hitch end of the tongue, col. 1 line 45] for towing on ground wheels 45.
e. Regarding claim 12, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein supports 85 comprise upstanding stands at the discharge end to raise the discharge end to the height of the first and second vehicles [a chute for loading livestock wherein the sides thereof may be adjusted to the end of the transporting vehicle when the end of the chute is raised to the floor of the transporting vehicle and supported in such raised position, col. 1 lines 9-13; a jack may be attached for raising the front end of the chute to the desired height of the transporting vehicle for loading the livestock, col. 1 lines 15-20].
f. Regarding claim 14, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein discharge end edge 17, 18 of the first and second side walls 138, 139 is parallel to the loading end edge 19, 20 of first and second side walls 138, 139 [FIG. 1].
g. Regarding claim 15, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein discharge end edges 17, 18 of the first and second side walls 138, 139 are inclined at an angle to a plane at right angles to floor 9 [FIG. 1].
h. Regarding claim 16, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 15 wherein the angle is arranged so that discharge end edges 17, 18 are at a first angle to the vertical wall of the first vehicle and discharge end edges 17, 18 are at a second angle to the vertical wall of the second vehicle where the first and second angles are approximately equal [FIG. 1].

6. 	Claims 3-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Browning (US 3,020,882) in view of Daniels et al. (US Patent Publication 2003/0140870) and Hunter et al. (US Patent Publication 2009/0266309).
a. Regarding claim 3, Browning in view of Daniels teaches (references to Daniels) the loading chute according to claim 1 having confining panels 44, 44’ and side walls 20, 20’ [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]]. Browning in view of Daniels does not specifically teach confining panels lie in a plane parallel to the side walls. Hunter teaches confining panels 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] lie in a plane parallel to the side walls 21, 22 [panels 32 of the door members 30 are rotated out of the way of the progressing animal such that they are located substantially adjacent the side walls 21, 22 [0087]] for the purpose of providing an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning in view of Daniels to include confining panels that lie in a plane parallel to the side walls as taught by Hunter because doing so would have provided an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby.  
b. Regarding claim 4, Browning in view of Daniels teaches (references to Daniels) the loading chute according to claim 1 having confining panels 44, 44’ and side walls 20, 20’ [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]]. Browning in view of Daniels does not specifically teach the confining panels are pivotal about a respective axis transverse to the respective side wall so as to move parallel to the respective side wall. Hunter teaches confining panels 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] pivotal about a respective axis transverse to the side walls 21, 22 so as to move parallel to the respective side wall 21, 22 [panels 32 of the door members 30 are rotated out of the way of the progressing animal such that they are located substantially adjacent the side walls 21, 22 [0087]] for the purpose of providing an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning in view of Daniels to include confining panels that are pivotal about a respective axis transverse to the respective side wall so as to move parallel to the respective side wall as taught by Hunter because doing so would have provided an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby.  
c. Regarding claim 5, Browning in view of Daniels and Hunter teaches (references to Hunter) the loading chute according to claim 4 wherein the axis is spaced from both a top and bottom of confining panel 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] so that both the top and bottom move inwardly and outwardly relative to side walls 21, 22 [panels 32 of the door members 30 are rotated out of the way of the progressing animal such that they are located substantially adjacent the side walls 21, 22 [0087]].
d. Regarding claim 6, Browning in view of Daniels and Hunter teaches (references to Hunter) the loading chute according to claim 4 wherein the axis is approximately at a mid-height of confining panel 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] so that both the top and bottom move inwardly and outwardly relative to side walls 21, 22 [each door member being rotatably mounted to said pen about an upright rotation axis spaced from the general plane of the door member such that when the gate assembly is in its closed position each door member has its general plane extending transversely across the end of the pen, and when the gate assembly is moved from its closed position to the open position each door member simultaneously retracts and rotates as it moves about its rotation axis such that its general plane translates to a location adjacent a respective elongate wall of the pen, claim 24].
e. Regarding claim 7, Browning in view of Daniels teaches (references to Daniels) the loading chute according to claim 1 having confining panels 44, 44’ and side walls 20, 20’ [Opposing sidewalls 20 and 20′ are provided between the entrance gate 16 and exit gate 18 [0055]]. Browning in view of Daniels does not specifically teach the confining panels are located in a plane immediately adjacent to and outward of a plane of the respective side wall. Hunter teaches confining panels 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] are located in a plane immediately adjacent to and outward of a plane of side walls 21, 22 [each door member being rotatably mounted to said pen about an upright rotation axis spaced from the general plane of the door member such that when the gate assembly is in its closed position each door member has its general plane extending transversely across the end of the pen, and when the gate assembly is moved from its closed position to the open position each door member simultaneously retracts and rotates as it moves about its rotation axis such that its general plane translates to a location adjacent a respective elongate wall of the pen, claim 24] for the purpose of providing an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning in view of Daniels to include confining panels are located in a plane immediately adjacent to and outward of a plane of the respective side wall as taught by Hunter because doing so would have provided an apparatus for receiving and confining an animal having side walls an entry gate and the exit gate with a pair of confining panels that rotate to an open position adjacent a respective side wall out of the way of a progressing animal to permit the animal to pass thereby. 
f. Regarding claim 8, Browning in view of Daniels teaches (references to Daniels) the loading chute according to claim 1 wherein confining panels 44, 44’ comprise a flat sheet [panels 44 form the majority of the front and back surface area of entrance doors 34 and 34′ [0064]; Exit doors 48 and 48′ are further comprised of panels 44′, which are structurally and functionally similar to panels 44 of entrance gate 16, that form the majority of the front and back surface area of entrance doors 48 and 48′ [0067]]. Browning in view of Daniels does not specifically teach the confining panels comprise a flat sheet with a post at one upstanding edge. Hunter teaches confining panels comprise a flat sheet 32 [door member 30 comprises a planar surface or panel 32, which is substantially flat and extends the length of the door member 30 [0079]] with post 38 at one upstanding edge [roller 38 is an extension of the panel 32 such that both the panel 32 and the roller 38 form a wall of the door member 30. In this regard, when opposing door members 30 are in a closed position such that they are in abutting arrangement across the opening/exit of the pen 12 (as shown in FIGS. 6A and 6B), the rollers 38 of each of the door members 30 are located adjacent to each other [0081]] for the purpose of providing an extension of the confining panel to form a wall of the door member so when opposing door members are in a closed position they are in abutting arrangement across the opening/exit with posts of each of the confining panels located adjacent to each other with a small gap provided therebetween preventing the tail of the animal being caught between the closing door members and causing irritation to the animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning in view of Daniels to include confining panels with a flat sheet with a post at one upstanding edge as taught by Hunter because doing so would have provided an extension of the confining panel to form a wall of the door member so when opposing door members are in a closed position they are in abutting arrangement across the opening/exit with posts of each of the confining panels located adjacent to each other with a small gap provided therebetween preventing the tail of the animal being caught between the closing door members and causing irritation to the animal.  
g. Regarding claim 9, Browning in view of Daniels and Hunter teaches (references to Hunter) the loading chute according to claim 8 wherein wherein post 38 abuts an end post of the respective side wall when moved to an extreme end position of its movement [roller 38 is an extension of the panel 32 such that both the panel 32 and the roller 38 form a wall of the door member 30 [0081]; when the gate assembly is moved from its closed position to the open position each door member simultaneously retracts and rotates as it moves about its rotation axis such that its general plane translates to a location adjacent a respective elongate wall of the pen, claim 24]].

7. 	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Browning (US 3,020,882) in view of Daniels et al. (US Patent Publication 2003/0140870) and Procter (US 3,225,744).
a. Regarding claim 13, Browning in view of Daniels teaches (references to Browning) the loading chute according to claim 1 wherein ground wheels 45 can be raised and lowered in both the positions for the first and second transportation vehicles [a chute for loading livestock wherein the sides thereof may be adjusted to the end of the transporting vehicle when the end of the chute is raised to the floor of the transporting vehicle and supported in such raised position, col. 1 lines 9-13; a jack may be attached for raising the front end of the chute to the desired height of the transporting vehicle for loading the livestock, col. 1 lines 15-20].
Browning in view of Daniels does not specifically teach ground wheels that can be raised and lowered to provide support in both the positions. Procter teaches ground wheels 86 can be raised and lowered to provide support in both the positions [wheel 86 and a rack and pinion arrangement 87 for raising and lowering the swivel wheel 86. The rack and pinion arrangement is easily operated by a manual crank 90 which has sufficient mechanical advantage to crank the swivel wheel 86 down and to raise the upper end of the conveyor even though the full weight of the conveyor is resting upon the swivel wheel, col. 3 lines 14-20] for the purpose of providing a chute capable of easy and quick transporting from place to place and of easy and quick adjustment adjacent the transportation vehicles for loading and unloading.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute taught by Browning in view of Daniels to include ground wheels that can be raised and lowered to provide support in both positions for transportation vehicles as taught by Procter because doing so would have provided a chute capable of easy and quick transporting from place to place and of easy and quick adjustment adjacent the transportation vehicles for loading and unloading. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643